EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Antoaneta Tarpanova on 5/21/2021. 
The application, specifically Claims 4 and 5, have been amended as follows:
4. (Currently Amended by Examiner) The ski boot according to claim 
5. (Currently Amended by Examiner) The ski boot according to claim 
Response to Arguments
Applicant’s arguments, filed 4/19/2021 with respect to the objection of claims 3-5 and 11-16 have been fully considered and are persuasive.  The previous objection of claims 3-5 and 11-16 have been withdrawn. 
Applicant’s arguments, filed 4/19/2021 with the rejection claims 1-2 and 9-10 have been fully considered and are persuasive.  The previous rejection of claims 1-2 and 9-10 have been withdrawn. 
Election/Restrictions
Claim 1 is generic and allowable. Accordingly, previously withdrawn claims 6-8 are hereby rejoined and fully examined for patentability.
Because all claims previously withdrawn from consideration have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/15/2019 is hereby withdrawn. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 4-16 are allowed over the prior art of record.	
Amendment claim 1 now requires, among other features, wherein the cable is the only element, would around the fastening and the base so as to both the fastening and the base against the arm, which is interposed between the fastening and the base, said cable comprising two separate ends, attached to the arm on the side opposite the pin.
Amended claims 11, 14, and 16 now require, among other features,  a ski boot comprising a lower part or foot portion suitable to enclose the user's foot and an upper part or leg portion suitable to enclose the lower part of the user's leg, wherein the leg portion is hinged to the foot portion so as to rotate in relation to the foot portion around a hinge defining a rotation axis, forwards, toward a tip of the boot, and backwards toward a heel of the boot, wherein the leg portion comprises a closing lever suitable for selectively blocking and/or unblocking the rotation of the leg portion in relation to the foot portion depending on whether the user wishes to pass from a skiing configuration to a walking configuration, respectively, wherein the closing lever is operatively connected to a base and to an arm engageable in abutment against a pin fixed to the foot portion, wherein the closing lever, in the 
	While the best prior art US Patent Application Publication 2002/0029497 A1 to Pierce, US Patent Application Publication 2014/0013629 A1 to Haugen, and US Patent 4,083,129 to Collombin teach a ski boot comprising a lower part or foot portion suitable to enclose the user's foot and an upper part or leg portion suitable to enclose the lower part of the skier user's leg, wherein the leg portion is hinged to the foot portion so as to rotate in relation to the foot portion around a hinge defining a rotation axis, forwards, toward a tip of the boot, and backwards toward a heel of the boot, wherein the leg portion comprises a closing lever suitable for selectively blocking and/or unblocking the rotation of the leg portion in relation to the foot portion depending on whether the user wishes to pass from a skiing configuration to a walking configuration, respectively, wherein the closing lever is operatively connected to a base and to an arm engageable in abutment against a pin fixed to the foot portion, wherein the closing lever, in the transition from the open configuration to the closed configuration reciprocally distances the base and the arm from each other abutting the latter against the pin to prevent a backward rotation of the leg portion, traction means operatively connecting the base, the arm and a fastening on the foot portion to each other, the arm being placed between the base and the fastening in order to also prevent the forward rotation of the leg portion, - said traction means comprising a cable at least partially extensible, modification of the prior art to include, among other features: for claim 1, wherein the cable is the only element, wound around the fastening and the base so as to push both the fastening and the base against the arm, which is interposed between the fastening and the base, said cable comprising two separate ends, attached to the arm on the side opposite the pin; for claim 11, wherein the closing lever comprises a pair of rods hinged to each other, wherein a first rod is hinged and integral with the base and a second rod is hinged and integral with the arm; for claim 14, wherein said fastening is made on the foot portion, near the heel, said fastening comprising a protuberance with a seat which houses a portion of the cable; and for claim 16, wherein said cable is at least partially housed inside the arm; would be a hindsight reconstruction based on applicant’s disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732